DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chelaidite 9,989,114 in view of Sakashita 8,205,725.
Regarding claim 1 Chelaidite ‘114 shows in figures 1 and 2 a brake caliper arrangement at 20,22,  ,

a plurality of brake shoes 26,28, and an actuating piston 40a, the brake caliper is guided on a brake carrier (inherent in the device but not labeled ) and has a receiving space for a brake disc 34, and the receiving space has two brake sides with regard to the brake disc, wherein the brake shoes 26,28 are associated with the brake sides and are supported on the brake carrier against braking forces; and wherein the actuating piston in a direction of its longitudinal axis is displaceably accommodated on the brake caliper and is actuatable for carrying out a service brake function of the disc brake, and wherein the actuating piston is actuatable by means of
an electric motor 50 for carrying out a parking brake function of the disc brake, such that at
least one further actuating piston 40b is provided, which in a direction of its longitudinal axis
is displaceably accommodated on the brake caliper, wherein for carrying out the service
brake function the at least two actuating pistons are actuatable, and for carrying out the
parking brake function, one of the actuating pistons is actuatable (see at least the discussion in col 8 in its entirety—the device is capable of function as claimed), wherein each of the actuating piston and the further actuating piston is an unopposed piston.
Lacking in Chelaidite is a specific showing/labeling of the brake carrier.
 The reference to Sakashita shows a similarly structured brake to that of Chelaidite but specifically shows a carrier arrangement at 3.  See the discussion therein.
One having ordinary skill in the art before the invention was effectively filed would have found it obvious that Chelaidite would need some type of carrier arrangement (although likely inherent in the brake device) to function as intended, as shown by Sakashita.
Claims 2,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chelaidite /Sakashita as applied to claim 1, and further in view of Bach et al. U.S. 2009/0236187.

Regarding claim 2 Chelaidite /Sakashita lacks specifically showing two spaced apart brake pads on at least one of the sides of the brake caliper.
The reference to Bach shows in figures 1-3 and 7,8 two embodiments of the invention in which a
pair of pads 37,38 may be provided on each side of the caliper. Alternatively in figures 7 and 8
one brake pad may be provided on each side of the brake caliper.
One having ordinary skill in the art before the invention was effectively filed would have
found it obvious to have provided two brake pads per side of the brake caliper in the brake Chelaidite /Sakashita  as taught by Bach, since such a modification therefore would only amount to an obvious duplication of parts (i.e. pads).
Regarding claim 20, as modified above, Chelaidite meets the claimed limitations.
Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/                                                                                                                                                                                                        
7



5/20/22